DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 4/4/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 23, 25-33, 35, 36, 65, 66, and 70 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 23; Giles et al. U.S. PGPUB No. 2004/0031920 discloses spatial ion separation within an ion trap (figure 6 illustrates that higher mobility ions are in one portion of the trap, while lower mobility ions are in another portion of the trap), and the ions of one mobility (higher or lower) are then pulsed out by a same pulse (the same pulse ejects the higher mobility ions, and a different pulse ejects the lower mobility ions, but the lower mobility ions are ejected by the same pulse as other lower mobility ions, and the higher mobility ions are ejected by the same pulse as the other higher mobility ions): “ions having ion mobilities greater than a certain value are preferably ejected from the ion mobility separator 1 whereas ions having lower ion mobilities remain substantially trapped within the ion mobility separator 1” [0128]. However, Giles does not disclose that the separated ions are pulsed out of the trap by a pulse that pulses all ions out of the trap.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitation, a method of ion mobility spectrometry and/or mass spectrometry comprising: pulsing ions out of an ion trap and into a downstream ion mobility device, wherein the ions have been spatially separated from one another within the ion trap according to one physiochemical property, and the ions are pulsed out of the trap by the same pulse, which pulses all ions out of the trap such that the separation is preserve during ejection of the ions from the trap.

Regarding independent claim 35; Giles et al. U.S. PGPUB No. 2004/0031920 discloses the claimed invention except that while Giles provides separation according to ion mobility in the trap 1 ([0128]), there is no explicit disclosure of separating according to mass to charge ratio.
Green et al. U.S. PGPUB No. 2014/0048702 discloses an ion separating device for separating ions according to ion mobility, wherein the device may be adapted to separate ions according to mass/charge ratio (“Ions may be pulsed into the first ion guide section 6a from a pulsed ion source or from an ion trap and separation of the pulse of ions with respect to mass to charge ratio or ion mobility may be performed within the first ion guide section 6a, Multiple dimensions of separation may therefore be performed” [0123]). However, Green does not disclose separating ions within an ion trap according to mass to charge ratio such that a ratio of the range of mass to charge ratios, in Daltons, trapped in the ion trap over length L to the length L over which the ions are trapped, in mm, is selected from the claims values.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a controller arranged and adapted to operate a spatial separated to separate ions within an ion trap according to mass to charge ratio such that a ratio of the range of mass to charge ratios, in Daltons, trapped in the ion trap over length L to the length L over which the ions are trapped, in mm, is selected from the claims values; and the controller pulses the separated ions out of the ion trap and into a downstream device such that ions that have been separated from each other are pulsed out of the ion trap in the same ion pulse.

Regarding dependent claims 25-33, 36, 65, 66, and 70; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 23 and 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881